Petition for Writ of Mandamus Granted and Opinion filed May 12, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00114-CV



                IN RE ST. THOMAS HIGH SCHOOL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                           Co. Civil Ct at Law No 4
                            Harris County, Texas
                        Trial Court Cause No. 1072160

                                   OPINION

      A student and his parents sued a Catholic high school for breach of contract
after the school expelled him. The school filed a plea to the jurisdiction invoking
the ecclesiastical abstention doctrine, which the trial court denied. The school
promptly sought a writ of mandamus from this court directing the trial court to (1)
vacate the order denying the jurisdictional plea, and (2) dismiss the suit. See Tex.
Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.

      We grant the school’s petition for writ of mandamus because the trial court
lacked subject matter jurisdiction to adjudicate this dispute.

                                  BACKGROUND
      St. Thomas High School was founded in Houston in 1900 by the
Congregation of St. Basil. This religious order is “an international community of
religious priests” who “bind themselves to God by vows of poverty, chastity and
obedience” and “have centered their apostolic work on the education of youth
since 1822.” St. Thomas operates under the laws of the Catholic Church to
“nourish the faith of all of its members.”

      St. Thomas is not a church and is not owned by a church. It is a Roman
Catholic college preparatory high school for young men attended by Catholics and
non-Catholics alike.

      St. Thomas furnished a Student-Parent Handbook to the student when he
enrolled. The student and his parents signed an “Acknowledgement & Agreement
Form” in which they acknowledged reviewing the handbook and agreed “to be
bound by all of the terms, conditions, and disciplinary rules contained in the
Handbook.” The handbook contains this statement: “The legal status existing
between the parent of the minor student and the private school is one of contract.
The contract may be either verbal or written or a combination of both.” The
handbook also contains provisions addressing conduct by students and their

                                             2
parents. The plaintiffs allege that the handbook is part of the contract governing
their relationship with St. Thomas.

      The student attended St. Thomas during the 2014-15 academic year. Before
the 2015-16 academic year, plaintiffs again received a copy of the handbook. The
parents reauthorized their signed “Acknowledgement & Agreement Form” online
and paid tuition for the 2015-16 academic year.

      A dispute developed during the fall 2015 semester between the student and a
teacher regarding the student’s test grades in a particular class. After discussions
with the teacher failed to resolve the dispute, the student met with another St.
Thomas faculty member about the problem. That meeting also failed to resolve the
dispute.

      Following these discussions, the student’s parents sent a four-and-a-half-
page, single-spaced letter to the principal and dean of students at St. Thomas on
December 15, 2015. Among other things, this letter complains about (1) the quality
of instruction and testing in the particular class and (2) the school’s handling of the
grade dispute. It asserts that the two faculty members in question violated the
handbook and the school’s mission to “embrace ‘Teaching goodness, discipline
and knowledge [in] the tradition of the Basilian Fathers and the sacred mission of
St. Thomas.’”

      The letter accuses the two faculty members of intimidating and harassing the
student in response to legitimate concerns regarding testing procedures. The letter




                                          3
also complains that the teacher ignored requests to call the parents and discuss the
dispute. The letter states as follows:

      [The teacher] told my sixteen-year-old child that he did [not] call me
      because he was “too busy” preparing for a “romantic” night with his
      wife to “celebrate their wedding anniversary.” By any reasonable
      standards in education or the Law, [the teacher] engaged in discussion
      with my child in a totally irrelevant, irresponsible and sexually
      harassing fashion. No student-Child should be subject to listening to
      his teacher’s inadequate, irrelevant, sexually demeaning explanation
      for not returning his parent’s request to receive a call from his teacher.
      My husband and I are very concerned that at [sic] teacher would
      engage our child student in such a personal and sexually demeaning
      discussion . . . .

(emphasis in original).

      Another portion describes the letter’s purpose as assisting the school “in our
common goal: the academic and spiritual education of my son.” (emphasis in
original). The letter states that behaviors by these two faculty members “appear to
suggest that they have absolutely no understanding of ‘Teaching goodness,
discipline and knowledge [in] the tradition of the Basilian Fathers and the sacred
mission of St. Thomas.’” The letter asserts that the student is being harmed “both
academically and spiritually.” The letter concludes by demanding that St. Thomas
form a panel of inquiry to investigate “willful abuses of power and harassment”
aimed at the student.

      St. Thomas administrators investigated the matter on December 17 and 18,
2015. An uncontroverted affidavit signed by St. Thomas’s principal, Fr. Patrick
Fulton, CSB, states as follows: “[What] happened was that [the student] asked [the

                                          4
teacher] if he had called [the student’s] mother as she requested in a note written
on the bottom of [the student’s] progress report the previous day. [The teacher]
responded that he had not been able to call her the prior evening because it was his
wedding anniversary.” According to this affidavit, the student’s father
acknowledged to Fr. Fulton that the sexual harassment allegations were unfounded
and should not have been included in the letter.

      St. Thomas concluded that the December 15 letter violated the St. Thomas
handbook provision addressing “Parent/Guardian Harassment.” This provision
states as follows:

      Under normal circumstances, a student will not be deprived of a
      Catholic education at St. Thomas High School on grounds relating to
      the attitude or behavior of parent(s)/guardians(s). Nevertheless, a
      situation could arise in which the uncooperative, defiant or disruptive
      attitude of a parent/guardian will so diminish the effectiveness of the
      school’s endeavors to educate the student, so that continuation of the
      student’s education would be greatly impaired. Such situations
      include, but are not limited to any statement, series of statements,
      action or actions by a parent/guardian or other person responsible for
      the student which upbraids, insults, threatens or abuses any teacher,
      administrator, coach or staff member of the school.

St. Thomas administrators decided that the parents’ conduct warranted the
student’s expulsion. Fr. Fulton stated as follows in an affidavit: “Specifically, we
determined that because of the highly-charged, slanderous accusations of sexual
harassment against [the teacher], it would be difficult if not impossible for any St.
Thomas teacher to be able to teach [the student] without fear of similar retribution
by [the parents].” Fr. Fulton also stated: “[The student’s] withdrawal was not based

                                         5
in any manner on any academic issues that he was facing or any interactions that
he had with teachers regarding academic issues.”

      On December 18, 2015, Fr. Fulton sent a letter to the parents disputing the
sexual harassment allegation and announcing the student’s expulsion. The
expulsion occurred “as a result of [the] parents’ false and defamatory sexual
harassment allegations in the December 15, 2015 letter.”

      On January 5, 2016, St. Thomas delivered to plaintiffs’ residence a check in
an amount that would fully reimburse the parents for prepaid tuition for the spring
2016 semester. Plaintiffs refused to accept the check.

      Plaintiffs filed suit on January 8, 2016. Their original petition alleges that St.
Thomas breached the contract to educate their son when it expelled him and
effectively seeks specific performance of the contract by requesting an injunction
compelling St. Thomas to allow the student to attend classes. The plaintiffs’
response to the petition for writ of mandamus states that they “are seeking to have
STHS specifically perform under the agreement.”

      In support of their request for injunctive relief, plaintiffs allege that (1) their
son has no adequate remedy at law because the rights involved are unique and
irreplaceable; (2) a balancing of the equities favors the issuance of an injunction
against St. Thomas forbidding it from denying the student an education at the
school; and (3) their son will suffer irreparable injury unless he is allowed to attend
classes at St. Thomas. The student filed a supporting affidavit stating: “I would like
St. Thomas High School to fully fulfill their contract to educate me in the Roman


                                           6
Catholic and tradition of the Basilian Fathers in which I have become
accustomed.” The student’s mother filed a supporting affidavit stating: “It is
almost impossible to put a value on good education and life lessons that one would
learn in a private Catholic school.”

      The trial court held an ex parte hearing and signed a temporary restraining
order on the same day suit was filed. Among other things, this order required St.
Thomas to allow the student “to enter and attend classes” at St. Thomas and to
refrain from (1) “communicating directly with [the student] in a threatening,
annoying, or harassing manner”; (2) “communicating a threat through any person
to [the student]”; and (3) “engaging in conduct directed specifically toward [the
student] that is reasonably likely to harass, annoy, alarm, abuse, torment, or
embarrass Plaintiff.” The trial court signed an order extending the temporary
restraining order on January 21, 2016; this order contained the same requirements
and prohibitions as the original temporary restraining order signed on January 8.

      St. Thomas filed its original answer and plea to the jurisdiction on January
28, 2016, asserting that the trial court lacked subject matter jurisdiction based on
the First Amendment to the United States Constitution and the ecclesiastical
abstention doctrine. The trial court denied the plea to the jurisdiction on February
2, 2016.

      The trial court signed a temporary injunction on February 3, 2016. The
temporary injunction directs St. Thomas to “allow [the student] to enter and attend
classes at St. Thomas . . . for the remainder of the Spring 2016 semester which


                                         7
concludes May 27, 2016.” It also orders St. Thomas “to treat [the student] in the
same manner as any other student attending St. Thomas High School.”

      St. Thomas now seeks appellate review via mandamus.

                                     ANALYSIS
      St. Thomas and the plaintiffs characterize this dispute’s nature in sharply
different terms.

      According to St. Thomas, the trial court lacked subject matter jurisdiction to
adjudicate this dispute. St. Thomas argues that First Amendment protections giving
rise to the ecclesiastical abstention doctrine place limits on a civil court’s subject
matter jurisdiction to litigate a Catholic high school’s doctrines, membership,
discipline, and internal affairs – just as limits exist on civil court jurisdiction to
address litigation involving churches. St. Thomas further argues that civil court
jurisdiction cannot impinge on St. Thomas’s right to manage its internal admission
policies consistent with its religious practices and beliefs. Accordingly, St. Thomas
contends that the trial court abused its discretion by failing to apply the
ecclesiastical abstention doctrine and denying its plea to the jurisdiction.

      The student and his parents contend that First Amendment limits on civil
court jurisdiction do not apply here because St. Thomas is not a church; it is a
college preparatory high school that admits both Catholic and non-Catholic
students. They portray this as a purely commercial dispute based on St. Thomas’s
breach of a contractual obligation to provide education promised in exchange for
tuition paid. They further contend that their lawsuit does not implicate First

                                           8
Amendment protections for religious doctrine, religious discipline, or theological
teaching.

       We must evaluate these contentions in light of the procedural posture in
which this case is presented. This case reaches the appellate court as a mandamus
arising from the denial of a plea to the jurisdiction and an accompanying temporary
injunction.

       Mandamus is warranted when the relator demonstrates a clear abuse of
discretion and the lack of an adequate by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). “A trial court has no discretion and must
dismiss the case as a ministerial act when it lacks subject matter jurisdiction.” In re
Am. Nat In re Am. Nat’l Cty Mut. Ins. Co., No. 14-12-01136-CV, 2013 WL 476824 at
*1 (Tex. App.—Houston [14th Dist.] Feb. 6, 2013, orig. proceeding) (per curiam)
(mem. op.). Mandamus is an appropriate remedy when the trial court acts without
subject matter jurisdiction. Id. at *1–2; see also In re Crawford & Co., 458 S.W.3d
920, 929 (Tex. 2015) (per curiam); In re John G. and Marie Stella Kenedy Memorial
Foundation, 315 S.W.3d 519, 522 (Tex. 2010).
       “Lack of jurisdiction may be raised by a plea to the jurisdiction when religious-
liberty grounds form the basis for the jurisdictional challenge.” Westbrook v. Penley,
231 S.W.3d 389, 394 (Tex. 2007). We review a trial court’s ruling on a plea
questioning the trial court’s subject-matter jurisdiction de novo. Id. “A plea should not
be granted if a fact issue is presented as to the court’s jurisdiction, but if the pleadings
affirmatively demonstrate an incurable jurisdictional defect, then the plea to the
jurisdiction must be granted.” Id. When the relevant evidence is undisputed or fails to

                                             9
present a jurisdictional fact issue, we must rule on the plea as a matter of law. Shannon
v. Mem’l Drive Presbyterian Church U.S., 476 S.W.3d 612, 620 (Tex. App.—Houston
[14th Dist.] 2015, pet. filed).

       With these standards as a backdrop, we now turn to the ecclesiastical abstention
doctrine and its application here. The parties have identified no material fact disputes
in this record concerning the threshold jurisdictional question presented to us. Their
disagreement focuses instead on the jurisdictional implications of undisputed facts.

I.     Legal Standards Under the Ecclesiastical Abstention Doctrine
       The First Amendment of the United States Constitution provides: “Congress
shall make no law respecting an establishment of Religion, or prohibiting the free
exercise thereof.” U.S. const. amend. I, XIV. “The First Amendment is applicable to
the states through the Fourteenth Amendment.” Masterson v. The Diocese of Nw. Tex.,
422 S.W.3d 594, 601 (Tex. 2013) (citing Cantwell v. Connecticut, 301 U.S. 296, 303
(1940)).
       “This provision forbids the government from interfering with the rights of
hierarchical religious bodies to either establish their own internal rules and regulations
or create tribunals for adjudicating disputes over religious matters.” Shannon, 476
S.W.3d at 621 (citing Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696,
708–09 (1976)). “Government action is not permitted to interfere with the free exercise
of religion by encroaching on a religious institution’s ability to manage its internal
affairs.” Id. “Although wrongs may exist in the ecclesiastical setting, and although the
administration of the church may be inadequate to provide a remedy, the preservation


                                           10
of the free exercise of religion is deemed so important a principle it overshadows the
inequities that may result from its liberal application.” Id.; see also Serbian E.
Orthodox Diocese, 426 U.S. at 713–14 (civil courts cannot delve into matters focusing
on “‘theological controversy, church discipline, ecclesiastical government, or the
conformity of the members of a church to the standard of morals required of them.’”)
(quoting Watson v Jones, 80 U.S. (13 Wall.) 679, 733 (1872)). “To enforce this
constitutional provision, Texas courts have utilized the ‘ecclesiastical abstention
doctrine.’” Shannon, 476 S.W.3d at 621; see also Masterson, 422 S.W.3d at 601.
      This doctrine does not foreclose civil court subject matter jurisdiction over all
disputes involving religious entities. Because churches, their congregations, and their
hierarchies exist and function within the civil community, they are amenable to rules
governing civil, contract, and property rights in appropriate circumstances. Id. at 622.
      The United States Supreme Court has recognized an exception to the doctrine of
church autonomy when neutral principles of law may be applied to resolve disputes
over ownership of church property so long as the resolution of ownership entails no
inquiry into religious doctrine and the interpretation of the instruments of ownership
would not require the court’s resolution of a religious controversy. C.L. Westbrook, Jr.
v. Penley, 231 S.W.3d 389, 398 (Tex. 2007). The Texas Supreme Court has not yet
applied this exception in circumstances other than property ownership disputes. See id.
at 399 (“But even if we were to expand the neutral-principles approach beyond the
property-ownership context as Penley requests, we disagree that free-exercise concerns
would not be implicated.”).




                                           11
      This court and others have recognized that the neutral principles exception
potentially is applicable to claims not involving property disputes. See, e.g., Shannon,
476 S.W.3d at 622, 624–25; Thiagarajan v. Tadepalli, 430 S.W.3d 589, 594 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied); Hamashiach v. Adan, 14-13-
00491-CV, 2015 WL 971217, at *7 (Tex. App.—Houston [14th Dist.] Mar. 3,
2015, no pet) (mem. op.); see also In re Hoa Hao Buddhist Congregational
Church Texas Chapter, 01-14-00059-CV, 2014 WL 7335188, at *3–4 (Tex.
App.—Houston [1st Dist.] Dec. 23, 2014, orig. proceeding) (per curiam) (mem.
op.); Anderson v. Truelove, 446 S.W.3d 87, 93–94 (Tex. App.—Houston [1st
Dist.] 2014, no pet.).
      “Determining the reach of subject matter jurisdiction in disputes involving
religious organizations requires consideration of competing demands.” Thiagarajan,
430 S.W.3d at 594. “‘Courts do not have jurisdiction to decide questions of an
ecclesiastical or inherently religious nature, so as to those questions they must defer to
decisions of appropriate ecclesiastical decision makers.’” Thiagarajan, 430 S.W.3d at
594 (quoting Masterson, 422 S.W.3d at 605–06). “‘But Texas courts are bound to
exercise jurisdiction vested in them by the Texas Constitution and cannot delegate their
judicial prerogative when jurisdiction exists.’” Id. at 594–95 (quoting Masterson, 422
S.W.3d at 606). “Properly exercising jurisdiction requires courts to apply neutral
principles of law to non-ecclesiastical issues involving religious entities in the same
manner as they apply those principles to other entities and issues.” Id. at 595 (quoting
Masterson, 422 S.W.3d at 606).




                                           12
       “In short, courts must act but cannot intrude.” Id. at 595. “As the Texas
Supreme Court has recognized, the line between required judicial action and forbidden
judicial intrusion ‘will not always be distinct’ because many disputes ‘require courts to
analyze church documents and organizational structures to some degree.’”
Thiagarajan, 430 S.W.3d at 595 (quoting Masterson, 422 S.W.3d at 606).
       “In determining whether the ecclesiastical abstention doctrine applies, courts
must analyze whether a particular dispute is ‘ecclesiastical’ or simply a civil law
controversy in which church officials happen to be involved.” Shannon, 476 S.W.3d at
622. “To resolve this issue, courts must look to the substance and effect of a plaintiff’s
complaint to determine its ecclesiastical implication.” Id.
       Applying these standards, this court has addressed a wide variety of disputes
involving religious organizations.
       Some disputes fall outside the reach of civil court jurisdiction based on the
ecclesiastical abstention doctrine. See, e.g., Hamashiach, 2015 WL 971217, at *7
(dismissing disability discrimination claim based on temporary ban of plaintiff for
conduct contrary to synagogue’s religious beliefs); Thiagarajan, 430 S.W.3d at 595
(dismissing defamation and indemnity claims arising from emails among leaders of
Hindu temple predicated on disagreement regarding religious standards for conduct);
Williams v. Gleason, 26 S.W.3d 54, 58 (Tex. App.—Houston [14th Dist.] 2000, pet.
denied) (dismissing tort claims arising from actions taken by church elders to
discipline plaintiffs for conduct contrary to church beliefs).
       Other disputes are amenable to resolution within the civil court system. See,
e.g., Shannon, 476 S.W.3d at 619 (trial court had jurisdiction over contract and tort


                                            13
claims asserted by former church employee, which arose from alleged breach of
settlement agreement containing non-disparagement clause); Lacy v. Bassett, 132
S.W.3d 119 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (trial court had
jurisdiction over church member’s suit against church to obtain access to financial
records pursuant to Texas Non-Profit Corporation Act).
      We now apply these general principles to the specific legal dispute arising
from St. Thomas’s expulsion of this student.

II.   Application of Standards
      As framed by the parties’ briefing, determining the ecclesiastical abstention
doctrine’s reach in this case involves consideration of two primary issues. The first
is whether the doctrine applies to a Catholic high school that is neither a church nor
owned by a church. The second is whether the doctrine applies to the particular
dispute that arose at this Catholic high school.

      We address these issues in turn.

      A. The Ecclesiastical Abstention Doctrine Applies to St. Thomas High
         School.
      We reject the plaintiffs’ contention that the ecclesiastical abstention doctrine
does not apply to St. Thomas because it is a school rather than a church. To be
sure, not every entity featuring the word “saint” in its name brings a religious focus
to its activities. On this record, however, St. Thomas’s religious focus is
undisputed and significant.




                                          14
      “Catholic schools are ‘a powerful vehicle for transmitting the Catholic faith
to the next generation,’ and ‘parochial schools involve substantial religious activity
and purpose.’” In re Vida, No. 04–14–00636–CV, 2015 WL 82717, at *3 (Tex.
App.—San Antonio Jan. 7, 2015, orig. proceeding) (mem. op.) (quoting Lemon v.
Kurtzman, 403 U.S. 602, 616 (1971)). The uncontroverted mandamus record
demonstrates that this is true of St. Thomas. The Mission Statement of St. Thomas
states: “Teaching goodness, discipline and knowledge is the tradition of the
Basilian Fathers and the sacred mission of St. Thomas, a Catholic college
preparatory high school.” All students must attend Mass, monthly school liturgies,
and other special church celebrations throughout the school year. The school’s goal
is that every graduate of St. Thomas is a spiritual young man who embodies
Christian values in a Catholic tradition, integrates Christian morality into all
aspects of his life, and participates actively in a faith community.

      Courts within Texas have applied the ecclesiastical abstention doctrine to
dismiss suits against religious schools or officials with authority over religious
schools. See In re Vida, 2015 WL 82717, at *2–3 (dismissing negligence suit against
superintendent of the Diocese of Laredo Catholic Schools arising from denial of
student’s admission to a Catholic school); Becker v. Clardy, No. 03-10-00376-CV,
2011 WL 6756999, at *1 (Tex. App.—Austin Dec. 22, 2011, pet. denied) (mem.
op.) (dismissing defamation suit by a former teacher against Catholic school);
Patterson v. Sw. Baptist Theological Seminary, 858 S.W.2d 602, 605–06 (Tex.
App.—Fort Worth 1993, no writ) (dismissing wrongful termination suit against



                                          15
Baptist seminary that was not owned or operated by a church); Klouda v. Sw.
Baptist Theological Seminary, 543 F. Supp. 2d 594, 611 (N.D. Tex. 2008) (same).

      Following this authority and on this record, we conclude that St. Thomas’s
status as a Catholic high school does not place it outside the ecclesiastical
abstention doctrine’s reach. No less than a Catholic church, St. Thomas is a
religious institution enjoying First Amendment protection for the free exercise of
religion.

      This conclusion does not end the inquiry here because civil court jurisdiction
can exist even when a religious institution is litigating.

      B. The Ecclesiastical Abstention Doctrine Applies to This Dispute.

      Plaintiffs assert that the ecclesiastical abstention doctrine does not apply
here because resolution of this dispute will not require a civil court to intervene in
clergy hiring, firing, or discipline; address standards of morality; interpret any
church constitution, by-laws, or other governing document; or address matters
relating to a church’s congregational or hierarchical nature.

      Plaintiffs contend they ask the trial court only to apply neutral legal
principles to a contract dispute arising from St. Thomas’s refusal to provide the
education for which they already have paid. Plaintiffs point to Shannon for the
proposition that contracts entered into by religious organizations can be interpreted
in purely secular terms when reliance on religious precepts is not required. See
Shannon, 476 S.W.3d at 624.



                                          16
      Shannon is distinguishable because the claims in that case did not encroach
on a religious entity’s ability to manage its internal affairs or a decision to expel a
church member. Rather, the claims arose from the church’s alleged breach of the
non-disparagement clause contained in a settlement agreement with a former
employee; the church and the former employee entered into the settlement
agreement after the former employee alleged that she was fired in retaliation for
accusing a church elder of sexual harassment. Id. at 618. According to the former
employee, the church violated this non-disparagement clause when it discussed her
departure with a subsequent employer in another city resulting in loss of her job.
Id. at 618–19.

      More fundamentally, plaintiffs’ exclusive focus on the presence or absence
of an express dispute concerning religious doctrine demonstrates an unduly narrow
conception of the applicable protections.

      Government action may burden the free exercise of religion not only by
interfering with an individual’s observance or practice of a particular faith, but also by
encroaching on a religious entity’s ability to manage internal affairs. Westbrook, 231
S.W.3d at 395. “Accordingly, the autonomy of a church in managing its affairs and
deciding matters of ‘church discipline . . . or the conformity of the members of the
church to the standard of morals required of them’ has long been afforded broad
constitutional protection.” Id. at 397. “Courts have no jurisdiction to ‘revise or question
ordinary acts of church discipline’ and ‘cannot decide who ought to be members of the
church, nor whether the excommunicated have been justly or unjustly, regularly or



                                            17
irregularly cut off from the body of the church.’” Id. at 399 (quoting Minton v. Leavell,
297 S.W. 615, 621–22 (Tex. Civ. App.—Galveston 1927, writ ref’d)).

       Texas courts have applied the ecclesiastical abstention doctrine to dismiss
suits that unduly encroach on a religious entity’s right to manage its own internal
affairs in several different situations.

       In Westbrook, the defendant was a pastor and licensed professional counselor
who directed his congregation to shun the plaintiff based on information disclosed to
the pastor-counselor during a counseling session. Id. at 393. Penley argued that her
professional-negligence claim could be resolved under neutral tort principles without
resorting to or infringing upon religious doctrine. Id. at 399. The Texas Supreme Court
disagreed, stating:

       A church’s decision to discipline members for conduct considered
       outside of the church’s moral code is an inherently religious function
       with which civil courts should not generally interfere. See Watson, 80
       U.S. (13 Wall.) at 727. Courts have no jurisdiction to “revise or question
       ordinary acts of church discipline” and “cannot decide who ought to be
       members of the church, nor whether the excommunicated have been
       justly or unjustly, regularly or irregularly cut off from the body of the
       church.” Id. at 730.
       ...
       In sum, while the elements of Penley’s professional-negligence claim can
       be defined by neutral principles without regard to religion, the application
       of those principles to impose civil tort liability on Westbrook would
       impinge upon CrossLand’s ability to manage its internal affairs and
       hinder adherence to the church disciplinary process that its constitution
       requires.

Id.

                                           18
       Similarly, in Hamashiach, 2015 WL 971217, at *7, the plaintiff argued that
subject matter jurisdiction existed because the defendant synagogue impermissibly
banned her from services due to a physical disability. This court rejected the plaintiff’s
contention because the dispute could not be adjudicated without delving into the
synagogue’s discipline of a member:
       Adan’s claim does not merely touch on religious conduct; rather, Adan’s
       claim is intertwined with and arises out of Beth Yeshua’s decision to ban
       her from synagogue, which is an inherently religious function. Whether
       Beth Yeshua’s explanation that this religious discipline was issued
       because of Adan’s use of scriptural accusations against Pastor Jeter was
       genuine, or whether Adan was disciplined for asserting her rights as a
       disabled person, is a question the trial court cannot determine without
       inserting itself into internal matters of the synagogue’s discipline.
Id. at *7.
       More directly on point is In re Vida, 2015 WL 82717, at *2–4. In that case, the
parents of a kindergartner sought a court order compelling Mary Help of Christians
School, a Catholic school located within the Diocese of Laredo, to admit their daughter
to first grade even though she did not meet the school’s age requirements. Id. at *1.
The parents sued the school, the institute that owned and operated the School, and
Rosa Vida (the superintendent of the Diocese of Laredo Catholic Schools), alleging
that Vida negligently misconstrued state law regarding school age admission
requirements. Id. Vida filed a plea to the jurisdiction asserting that the ecclesiastical
abstention doctrine precluded the trial court from exercising jurisdiction over the
claims against her. Id. The trial court denied Vida’s plea, and she filed a petition for
writ of mandamus challenging the trial court’s ruling. Id.


                                           19
       The parents argued that their claims raised no questions concerning religious
doctrine or church governance because the age requirement contained in the Diocese’s
policy manual was a purely secular policy based on a misinterpretation of state law. Id.
at *2. The court of appeals disagreed, holding that the ecclesiastical abstention doctrine
precluded subject matter jurisdiction because the suit “delves into the Diocese’s
governance of its internal affairs.” Id. at *3.

       The court of appeals reasoned that just as courts lack jurisdiction to question
admission requirements for Catholic churches, they also lack jurisdiction to consider
claims arising from the admission requirements of a Catholic school because such
claims would impinge on the Diocese’s ability to manage its internal affairs:

       [E]ven if the School’s age requirement was not required by Texas law,
       imposing civil tort liability on the superintendent of Catholic schools
       for enforcing a policy that established an age requirement would
       impinge upon the Diocese’s ability to manage its internal affairs by
       adopting policies regarding admission requirements for Catholic
       schools.

       Finally, the Texas Supreme Court has stated, “Membership in a
       church creates a different relationship from that which exists in other
       voluntary societies. . . . Church relationship stands upon a different
       and higher plane, and the right of a church to decide for itself whom it
       may admit into fellowship . . . cannot be questioned by the courts,
       when no civil or property rights are involved.” Id. at 398 (internal
       citations omitted). Catholic schools are “a powerful vehicle for
       transmitting the Catholic faith to the next generation,” and “parochial
       schools involve substantial religious activity and purpose.” Lemon v.
       Kurtzman, 403 U.S. 602, 616 (1971). Just as the courts cannot
       question the admission requirements for Catholic churches, they also
       do not have jurisdiction to consider a claim arising from the admission

                                             20
       requirements for Catholic schools which “are subject to the authority
       of the Church” under Canon Law.

Id. at *2–3.
       Similar reasoning was employed in Dlaikan v. Roodbeen, 206 Mich. App. 591,
593-94, 522 N.W.2d 719, 720 (1994), in which three families sued a Catholic school
for breach of contract after their children were denied admission because of alleged
disciplinary problems.

       The Michigan Court of Appeals held that review of the defendant school’s
admission decision fell outside the jurisdiction of civil courts, explaining: “When the
claim involves the provision of the very services (or as here refusal to provide these
services) for which the organization enjoys First Amendment protection, then any
claimed contract for such services likely involves its ecclesiastical policies, outside the
purview of civil law.” Id. at 593. “In this regard there can be no distinction between a
church providing a liturgical service in its sanctuary and providing education imbued
with its religious doctrine in its parochial school.” Id. “A civil court should avoid foray
into a ‘property dispute’ regarding admission to a church’s religious or educational
activities, the essence of its constitutionality protected function. To do so is to set foot
on the proverbial slippery slope toward entanglement in matters of doctrine or
ecclesiastical polity.” Id. at 593 (citation omitted).

       The court explained that some activity by an ecclesiastical organization may be
governed by civil law alone, such as entering into a contract to buy or sell property or
interact in some other way with the secular world. Id. at 593–94. However, the court
held that the plaintiff’s claims regarding the denial of admission to the school were “so

                                             21
entangled in questions of religious doctrine or ecclesiastical polity that the civil courts
lack jurisdiction to hear them.” Id. at 594.

       Other courts also have applied the ecclesiastical abstention doctrine to
dismiss claims arising from a Catholic school’s decision to expel or decline
admission to a student.1

       The principles discussed in Westbrook, Hamashiach, Vida, and Dlaikan apply
with equal force to this dispute and confirm that civil court jurisdiction is
foreclosed under the ecclesiastical abstention doctrine.

       As a threshold matter, plaintiffs overreach when they characterize their suit
as a purely “commercial dispute regarding an agreement for [St. Thomas] to
prepare [the student] for college.” This characterization is an overreach because

       1
          See Winkler ex rel. Winkler v. Marist Fathers of Detroit, Inc., 323511, 2015 WL
7079054, at *2–3 (Mich. Ct. App. Nov. 12, 2015) (applying Dlaikan to dismiss a claim by a
student denied admission to a Catholic high school alleging discrimination under the Persons
with Disabilities Civil Rights Act). In Gaston v. Diocese of Allentown, 712 A.2d 757, 757–58
(Pa. Super. Ct. 1998), the court held that it lacked jurisdiction of claims by the families of two
students who were expelled by a private Catholic elementary school. The court reasoned: “The
parochial school, synonymous with the installation of dogma and discipline in its students, is an
integral part of the Roman Catholic Church. The school is a repository for Catholic tradition and
scripture; it is so intertwined with the church doctrine that separation is neither pragmatic nor
possible. Intrusion into the bishop’s decision on matters concerning parochial school discipline
and expulsion places this court perilously close to trespassing on sacred ground.” Id. at 758.
Similarly, in Askew v. Trustees of Gen. Assembly of Church of Lord Jesus Christ of Apostolic
Faith, Inc., 644 F. Supp. 2d 584, 595 n.8 (E.D. Pa. 2009), the court recognized: “A school’s
decision to expel a student is akin to a church’s decision to remove or discipline one of its
members. The decision necessarily involves doctrinal criteria, and attempting to disentangle the
doctrinal from the secular in this context is precisely what the Watson–Gonzalez–Milivojevich
rule prohibits. In the parochial school context, unlike most other intrachurch property dispute
cases, we know from the outset that such doctrinal questions are necessarily at the core of a
school’s decision to expel.”

                                               22
spiritual standards and references to Catholic teaching permeate the December 15
letter that led to expulsion. The letter accuses two faculty members of violating
“St. Thomas High School’s mission statement, which states clearly that all
members of the school – students as well as faculty and staff – should endeavor to
embrace ‘Teaching goodness, discipline and knowledge [in] the tradition of the
Basilian Father and the sacred mission of St. Thomas.’” The letter further states
that its purpose is “to assist you in our common goal: the academic and spiritual
education of my son.” (original emphasis). The letter asserts that the behavior of
the teacher is harming the student “both academically and spiritually.”

      Spiritual standards also are reflected in plaintiffs’ original petition, which
states: “If parents cannot freely express the issues to STHS, then its endeavor to
teach ‘goodness, discipline, and knowledge’ is more imagined than real.” The
student filed an affidavit in support of the petition stating: “I would like St.
Thomas High School to fully fulfill their contract to educate me in the Roman
Catholic and tradition of the Basilian Fathers in which I have become
accustomed.” The student’s mother filed a supporting affidavit stating: “It is
almost impossible to put a value on good education and life lessons that one would
learn in a private Catholic school.”

      This record belies any contention that spiritual standards and religious
doctrine play no role in the parties’ dispute. Plaintiffs expressly relied on the
Catholic nature of a St. Thomas education to justify their demands for specific
performance and immediate injunctive relief.



                                        23
       In addition to express references to spiritual standards and Catholic teaching,
this record also demonstrates impermissible interference with St. Thomas’s
management of its internal affairs and encroachment upon its internal governance.

       St. Thomas expelled the student after determining that his parents violated
the Student-Parent Handbook by falsely accusing a teacher of sexual harassment.
Plaintiffs sued for specific performance; they obtained a temporary injunction
overruling the expulsion and compelling St. Thomas to allow the student’s
attendance. This injunction impedes St. Thomas’s ability to manage its internal
affairs regarding discipline and expulsion.

       The interference here is not limited solely to the decision regarding
admission or expulsion of a particular student. The temporary injunction directs St.
Thomas “to treat [the student] in the same manner as any other student attending
St. Thomas High School.” Broad and open-ended injunctive relief of this nature
implicates all aspects of St. Thomas’s mission and operations. The temporary
injunction further directs that “future communications between the parties with
respect to academic matters concerning [the student] shall be restricted to [the
student’s father] and Father Patrick Fulton. Father Fulton may refer [the student’s
father] to appropriate faculty and staff as necessary.”2


       2
          The temporary injunction replaced earlier temporary restraining orders requiring St.
Thomas to allow the student “to enter and attend classes” at St. Thomas and to refrain from (1)
“communicating directly with [the student] in a threatening, annoying, or harassing manner”; (2)
“communicating a threat through any person to [the student]”; and (3) “engaging in conduct
directed specifically toward [the student] that is reasonably likely to harass, annoy, alarm, abuse,
torment, or embarrass Plaintiff.”

                                                24
      According to In re Vida, a key inquiry is this: “If judicial resolution of the
claim will interfere with a church’s management of its internal affairs or encroach
on upon the church’s internal governance, the court may not exercise jurisdiction
over the claim.” In re Vida, 2015 WL 82717, at *2. Impermissible interference and
encroachment are not merely prospective or hypothetical on this record. These
consequences presently are occurring under the trial court’s temporary injunction.

      Therefore, we conclude that (1) the ecclesiastical abstention doctrine applies
here based on the undisputed facts; and (2) the trial court abused its discretion by
denying St. Thomas’s plea to the jurisdiction.

III. Mandamus is Warranted
      The trial court’s abuse of discretion appropriately can be remedied via
mandamus.

      “Mandamus is generally proper if a trial court lacks subject matter
jurisdiction over the underlying proceeding, and in such a case, a relator need not
establish that she lacks an adequate remedy by appeal.” In re Footman, 03-15-
00477-CV, 2015 WL 7164170, at *2 n.1 (Tex. App.—Austin Nov. 10, 2015, orig.
proceeding) (mem. op.) (citing In re Martinez, 450 S.W.3d 157, 161 (Tex. App.—
San Antonio 2014, orig. proceeding)).

      Further, St. Thomas lacks an adequate remedy by appeal for the ongoing
violation of its First Amendment rights. “[A]ppeal is often inadequate to protect
the rights of religious organizations when there are important issues relating to the
constitutional protections afforded by the First Amendment.” In re Godwin, 293

                                         25
S.W.3d 742, 747 (Tex. App.—San Antonio 2009, no pet.) (citing Tilton v.
Marshall, 925 S.W.2d 672, 682 (Tex. 1996)); see also Republican Party of Texas
v. Dietz, 940 S.W.2d 86, 94 (Tex. 1997) (“mandamus jurisdiction may be properly
invoked when First Amendment rights are at issue”). In In re Vida, 2015 WL
82717, at *3, the court of appeals held that an appeal would not adequately protect
the important First Amendment rights at issue relating to the free exercise of
religion. Because these circumstances also are present here, St. Thomas is entitled
to mandamus relief.

                                    CONCLUSION
        We conclude that St. Thomas is entitled to a writ of mandamus because the
trial court lacked subject matter jurisdiction over this dispute. We direct the trial
court to (1) vacate the order denying St. Thomas’s plea to the jurisdiction and (2)
dismiss the cause for lack of jurisdiction. We deny the pending motion for stay as
moot.

        We are confident that the trial court will act in accordance with this opinion.
The writ will issue only if the trial judge fails to do so.




                                                       /s/    William J. Boyce
                                                              Justice


Panel consists of Justices Boyce, Jamison, and Brown.


                                           26